      Case: 1:19-cv-04259 Document #: 26 Filed: 09/04/19 Page 1 of 7 PageID #:77




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 ISAGANI A. RABINO,
                                                          Case No. 1:19-cv-04259
      Plaintiff,

 v.                                                       Honorable John Robert Blakey

 RUSHMORE LOAN MANAGEMENT
 SERVICES LLC and EQUIFAX                                 Honorable Susan E. Cox
 INFORMATION SERVICES, LLC,                               Magistrate Judge

      Defendants.

                                    INITIAL STATUS REPORT

        Pursuant to the Court’s August 7, 2019 MINUTE entry (Dkt. No. 21) and Fed. R. Civ. P.
26(f), the parties submit the following initial status report.

1.      Nature of the Case

        a.         Identify the attorneys of record for each party, and note the lead trial attorney
                   for each party, any local counsel, and the relevant bar membership(s) of each
                   counsel, including status of any membership in the trial bar of the Northern
                   District of Illinois (Local Rule 83.11).

 Joseph S. Davidson                                    Amy Sabbota Gottlieb
 Mohammed O. Badwan                                    DICKINSON WRIGHT PLLC
 SULAIMAN LAW GROUP, LTD.                              2600 West Big Beaver Road
 2500 South Highland Avenue                            Suite 300
 Suite 200                                             Troy, Michigan 48084
 Lombard, Illinois 60148                               +1 248-433-7286
 +1 630-575-8181                                       agottlieb@dickinsonwright.com
 jdavidson@sulaimanlaw.com
 mbadwan@sulaimanlaw.com                               Gregory C. Elsnic
                                                       LAW OFFICES OF IRA T. NEVEL LLC
 Counsel for Isagani A. Rabino                         175 North Franklin Street
                                                       Suite 201
                                                       Chicago, Illinois 60606
                                                       +1 312-357-1125
                                                       grege@nevellaw.com

                                                       Counsel for Rushmore Loan Management
                                                       Services LLC

                                                   1
Case: 1:19-cv-04259 Document #: 26 Filed: 09/04/19 Page 2 of 7 PageID #:77




                                             Misty L. Peterson
                                             Tameika L. Montgomery
                                             KING & SPALDING LLP
                                             1180 Peachtree Street, N.E.
                                             Atlanta, Georgia 30309
                                             +1 404-572-4939
                                             +1 404-572-4600
                                             mpeterson@kslaw.com
                                             tmontgomery@kslaw.com

                                             Mary K. Curry
                                             Rodney L. Lewis
                                             POLSINELLI P.C.
                                             150 North Riverside Plaza
                                             Suite 3000
                                             Chicago, Illinois 60606
                                             +1 312-819-1900
                                             mkcurry@polsinelli.com
                                             rodneylewis@polsinelli.com

                                             Counsel for Equifax Information Services LLC

 b.     State the basis for federal jurisdiction and, if based upon a requisite threshold
        amount in controversy, state whether the parties agree that the amount in
        controversy exceeds that threshold, and include a concise explanation of how
        the evidence supports that statement, and if based upon diversity, then state
        the domicile of all parties. Note: if any party is a partnership or a limited
        liability company and the basis of jurisdiction is diversity, counsel must
        identify the name and domicile(s) of each and every partner of each such
        entity. See Belleville Catering Co. v. Champaign Market Place, LLC, 350 F.3d
        691, 692-93 (7th Cir. 2003) (explaining that, for purposes of diversity
        jurisdiction, partnerships and limited liability companies are citizens of every
        state of which any member is a citizen).

        Subject matter jurisdiction exists over claims under the Fair Credit Reporting Act
        (the “FCRA”) under 28 U.S.C. §§ 1331 and 1337 and 15 U.S.C. § 1681p.

 c.     Describe the nature of the claims asserted in the complaint and any
        counterclaims or affirmative defenses.

        Plaintiff: Plaintiff claims Rushmore violated Section 1681s-2(b) by: (1) failing to
        conduct an investigation with respect to the disputed information being reported on
        the Rushmore tradeline, after receiving a request to do so from Equifax; (2) failing
        to review all relevant information provided by Equifax; (3) failing to modify,
        delete, or permanently block the inaccurate information on Plaintiff’s consumer

                                         2
Case: 1:19-cv-04259 Document #: 26 Filed: 09/04/19 Page 3 of 7 PageID #:77




        reports; and (4) failing to report the results of its investigation or reinvestigation to
        Equifax after being put on notice and discovering inaccurate reporting of the subject
        mortgage loan. Additionally, Plaintiff claims Rushmore violated Section
        1681i(a)(1) by failing to conduct a reasonable reinvestigation of its reporting on the
        subject mortgage loan within 30 days of receiving notice of his dispute.

        Plaintiff claims Equifax violated Section 1681e(b) by failing to follow reasonable
        procedures to assure maximum possible accuracy of the information concerning
        Plaintiff. Plaintiff claims Equifax violated Section 1681i(1)(A) by failing to
        conduct a reasonable reinvestigation to determine whether the disputed information
        is inaccurate and record the current status of the disputed information, or delete the
        item from the file before the end of the 30-day period beginning on the date on
        which Equifax received Plaintiff’s dispute. Plaintiff claims Equifax violated
        Section 1681i(a)(2) by failing to provide notification of Plaintiff’s dispute to
        Rushmore before the expiration of the 5-business-day period beginning on the date
        on which Equifax received Plaintiff’s dispute. Plaintiff claims Equifax violated
        Section 1681i(a)(4) by failing to review and consider all relevant information
        submitted by Plaintiff before the end of the 30-day period beginning on the date on
        which Equifax received Plaintiff’s dispute. Plaintiff claims Equifax violated
        Section 1681i(a)(5)(A) by failing to promptly delete that item of information from
        the file of Plaintiff, or modify that item of information, as appropriate, based on the
        results of the reinvestigation.

        Equifax: is a consumer reporting agency as that term is defined by the FCRA.
        Equifax denies Plaintiff’s claims and denies that it violated the FCRA. Equifax
        maintained reasonable procedures to assure maximum possible accuracy in its
        credit reports concerning Plaintiff and conducted a reinvestigation of Plaintiff’s
        dispute(s) in compliance with the FCRA. Equifax denies that it caused any damage
        to Plaintiff and denies that Plaintiff is entitled to any of the relief sought in the
        Complaint. Equifax further denies that Plaintiff can support a claim for punitive
        damages in this action.

        Rushmore: Rushmore denies any liability for any cause of action against it in the
        Complaint. At all relevant times, Rushmore performed a reasonable investigation
        of Plaintiff’s credit disputes, acted in good faith and without malice or intent to
        injure Plaintiff, and did not act willfully or negligently. Plaintiff’s claims fail to the
        extent he lacks standing to bring this lawsuit given his failure to allege any concrete
        harm. Plaintiff’s alleged damages, if any, are the result of acts, errors, omissions
        of third parties not controlled by Rushmore. Plaintiff’s alleged damages are
        speculative or uncertain and therefore not compensable. Rushmore further denies
        that it caused any of Plaintiff’s alleged damages or that it violated the FCRA, the
        FDCPA or any other law.

 d.     State the major legal and factual issues anticipated in the case.

        (1) Whether Rushmore was notified by Equifax of Plaintiff's dispute(s)? (2)
        Whether Rushmore accurately furnished account information to Equifax? (3)

                                            3
     Case: 1:19-cv-04259 Document #: 26 Filed: 09/04/19 Page 4 of 7 PageID #:77




             Whether Equifax maintained and followed reasonable procedures designed to
             ensure maximum possible accuracy in accordance with 15 U.S.C. § 1681e(b)? (4)
             Whether Rushmore and/or Equifax conducted a reasonable investigation in
             response to Plaintiff’s dispute(s) pertaining to inaccurate credit reporting? and (5)
             Whether Plaintiff sustained any damages attributable to Rushmore and/or Equifax’s
             alleged violations of FCRA?
      e.     Describe the type and calculation of damages, and any other relief sought by
             the plaintiff(s).

             Plaintiff seeks any actual damages sustained by Plaintiff as result of Rushmore
             and/or Equifax’s alleged failure(s)/violations, such amount of punitive damages as
             the court may allow; and the costs of the action together with reasonable attorney’s
             fees as determined by the court.

2.    Pending Motions and Case Plan

      a.     Identify all pending motions.

             Rushmore’s Unopposed Motion for Extension of Time to file a response to the
             Complaint is currently pending.

      b.     For all cases subject to the “Mandatory Initial Discovery Pilot” (MIDP)
             Project, all parties and counsel must certify compliance with the MIDP
             Standing Order, which is available on the Court’s homepage.
             The parties hereby certify compliance with the MIDP Standing Order.

      c.     Counsel for all parties must also submit an updated proposal for traditional
             discovery and a case management plan, including the following information:

             (1)    The general type of traditional discovery needed, including any
                    potential electronic discovery or bifurcated discovery;

                    Discovery will likely be sought on all allegations, claims and affirmative
                    defenses alleged in the Complaint and Answers and will be conducted by
                    (including but not limited to) depositions, Interrogatories, Requests For
                    Admission, Requests For Production Of Documents and the Parties may
                    also undertake non-party discovery to determine the facts surrounding
                    Plaintiff’s claims.

                    The parties do not believe that this case is suitable for electronic discovery,
                    but is amenable to producing any electronically stored information in hard
                    copy or in .pdf format as an initial matter. Once the parties have had the
                    opportunity to review such documents, the parties agree, if necessary, to



                                               4
Case: 1:19-cv-04259 Document #: 26 Filed: 09/04/19 Page 5 of 7 PageID #:77




              confer regarding any additional exchange or production that the parties
              believe is necessary.

        (2)   A date for MIDP disclosures;

              September 3, 2019.

              Rushmore’s MIDP disclosures shall be made within thirty (30) days after
              filing its response to the Complaint.

        (3)   A date to issue written discovery

              October 23, 2019.

        (4)   The need for, and content of, any proposed confidentiality orders, in
              accordance with the Local Rules for the Northern District of Illinois
              (parties should start with the model confidentiality order, file a motion
              seeking entry of the order and send a redlined version and a clean Word
              version to proposed_order_blakey@ilnd.uscourts.gov.

              The parties anticipate the need for a confidentiality order that will conform
              to the model confidentiality order for the Northern District of Illinois.

        (5)   The need for, and content of, any Health Insurance Portability and
              Accountability Act (HIPPA) waivers;

              None.

        (6)   A fact discovery completion date;

              March 23, 2020.

        (7)   Whether there will be expert discovery, and, if so, an expert discovery
              completion date (including proposed deadlines for expert disclosures
              and depositions);

              June 23, 2020.

        (8)   A proposed date for the filing of dispositive motions (if any); and

              July 23, 2020.

        (9)   A tentative trial date.

              October 26, 2020.



                                        5
     Case: 1:19-cv-04259 Document #: 26 Filed: 09/04/19 Page 6 of 7 PageID #:77




      a.     With respect to trial, indicate whether a jury trial is requested and the
             probable length of trial.

             A jury trial is requested by Plaintiff. The probable length of trial is 2-3 days.

3.    Consent to Proceed Before a Magistrate Judge
      Confirm that the parties have discussed the advantages of a Magistrate Judge
      referral, and indicate whether the parties have unanimously consented to proceed
      before the assigned Magistrate Judge. Every case has an assigned Magistrate Judge,
      and in civil cases the parties may consent to have the assigned Magistrate Judge
      preside over the entire case including trial. In many cases, consent to refer the entire
      case to the Magistrate Judge may offer significant efficiencies. All counsel in civil
      cases must inform their clients of this option and discuss it with opposing counsel.
      Should the parties elect to do so, they should notify Judge Blakey’s Courtroom
      Deputy at (312) 818-6699, and the case will be reassigned upon receipt of the signed
      consent form.

      The parties have discussed the advantages of a Magistrate Judge referral. The parties do
      not consent to proceed before the assigned Magistrate Judge.

4.    Status of Settlement Discussions
      a.     Describe the status of settlement discussions; and
             Plaintiff and Rushmore have engaged in settlement discussions.
      b.     Indicate whether the parties request a settlement conference. Note: cases are
             often referred for a settlement conference at the close of fact discovery, if not
             requested sooner by the parties.

             Not at this time.

 DATED: September 4, 2019September 4, Respectfully submitted,
 2019
                                      /s/ Amy Sabbota Gottlieb
 /s/ Joseph S. Davidson
                                      Amy Sabbota Gottlieb
 Joseph S. Davidson                   DICKINSON WRIGHT PLLC
 Mohammed O. Badwan                   2600 West Big Beaver Road
 SULAIMAN LAW GROUP, LTD.             Suite 300
 2500 South Highland Avenue           Troy, Michigan 48084
 Suite 200                            +1 248-433-7286
 Lombard, Illinois 60148              agottlieb@dickinsonwright.com
 +1 630-575-8181
 jdavidson@sulaimanlaw.com            Gregory C. Elsnic
 mbadwan@sulaimanlaw.com              LAW OFFICES OF IRA T. NEVEL LLC
                                      175 North Franklin Street

                                               6
    Case: 1:19-cv-04259 Document #: 26 Filed: 09/04/19 Page 7 of 7 PageID #:77




Counsel for Isagani A. Rabino               Suite 201
                                            Chicago, Illinois 60606
                                            +1 312-357-1125
                                            grege@nevellaw.com

                                            Counsel for Rushmore Loan Management
                                            Services LLC

                                            /s/ Tameika L. Montgomery

                                            Misty L. Peterson
                                            Tameika L. Montgomery
                                            KING & SPALDING LLP
                                            1180 Peachtree Street, N.E.
                                            Atlanta, Georgia 30309
                                            +1 404-572-4939
                                            +1 404-572-4600
                                            mpeterson@kslaw.com
                                            tmontgomery@kslaw.com

                                            Mary K. Curry
                                            Rodney L. Lewis
                                            POLSINELLI P.C.
                                            150 North Riverside Plaza
                                            Suite 3000
                                            Chicago, Illinois 60606
                                            +1 312-819-1900
                                            mkcurry@polsinelli.com
                                            rodneylewis@polsinelli.com

                                            Counsel for Equifax Information Services LLC




                                        7
